DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a request for Continued Examination on September 9, 2021.  Applicant has amended claims 1, 5, 19, 23.  Currently, claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36 are pending.   The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 9, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36 are maintained in light of applicant’s amendments to claims 1, 5, 19, 23.
The 35 U.S.C. 103 rejections of claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36 are maintained in light of applicant’s amendments to claims 1, 5, 19, 23.

Response to Arguments

Applicant remarks submitted on 9/9/21 have been considered but are not persuasive.  Applicant argues on p. 9 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues that the claims are eligible subject matter because the claims are integrated into a practical application.  Examiner disagrees and notes that the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as automatically retrieving from a database and using a computer program and a computer having a memory and a computer program running in the memory) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).Applicant further argues on p. 10 of the remarks that the claims include additional elements that are sufficient to amount to significantly more.  Applicant argues that the application at para [0048]-[0049] shows data gathering via graphical user interfaces and para [0037]-[0038] shows data storage in non-relational and relational databases to support data management for input and output quantities.  Examiner disagrees and notes the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as 
Applicant argues on p. 12 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues that Murakami and Lof cannot be combined because Lor teaches away from the combination with Murakami.   Applicant argues Lor teaches away by solely using wind systems as opposed to all types of generation systems.   In response to applicant’s argument, he examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lor shows at para [0003] that "the present invention relates to computer-based systems, methods and computer program product that aid in minimizing system performance risks due to meteorological influence for all systems, such as renewable power production facilities, that have a final product or service that is influenced by meteorological variation and meteorological prediction error."   Moreover, para [0041]-[0057] further shows the need of reducing risk in energy systems, which is not confined to specifically wind current systems and also makes it clear that one could look at the risk management system of Murakami and apply risk 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and system).  Claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 and 19 recite determining a profit-maximizing plan by incorporating a plurality of inputs relating to a plurality of parameters of the plan to be maximized, the plurality of inputs being retrieved and comprising long-term and instantaneous properties of generating units, forecasted and instantaneous properties of energy market and transmission system and regulatory requirements and incorporating one or more constraints to limit the profit-maximizing plan based on said plurality of inputs and testing all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans and including one or more non-profit-maximizing plans for non-cost-based considerations and determining an amount of additional generation above currently considered plans, developing a list of generation units capable of contributing to said additional generation selecting one of the one or more profit-maximizing plans and rerunning plan Dependent claims 2-3, 5, 7-10, 12, 14-18, 20-21, 23-25, 27-28, 30, 32-36 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing specifics on the profit maximizing plan or  wherein said properties of the energy market and transmission system comprise available transmission open for trade on public trading sources or wherein said inclusion of non-profit- maximizing plans is based on a predetermined percentage threshold or  wherein said one or more profit-maximizing plans eliminates at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules or wherein said method includes functionality to customize said inputs or wherein said method includes functionality to relax said constraints or  wherein said method is rerun at the occurrence of a predetermined event or wherein said list of generation units capable of contributing to said additional generation comprises only generation units capable of producing additional generation in predetermined amounts or wherein  said list of generating units capable of contributing to said additional generation comprises only generating units capable of generating energy above a predetermined profit margin or reporting the price at which each generation unit must sell additional generation to be profitable or wherein said prices reflect a predetermined minimum profit margin or reporting the price at or below which purchasing energy would be more economical than generating said additional generation at each generation unit .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 12, 14-21, 23-25, 27-28, 30, 32-36  are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2004/0215545 A1) (hereinafter Murakami) in view of Lof et al. (US 2002/0194113 A1) (hereinafter Lof).

Claims 1 and 19:
Murakami, as shown, discloses the following limitations of claims 1 and 19:
A method (and corresponding system of claim 19 – see para [0176], showing computer system functionality) for determining a profit-maximizing plan comprising the steps of (see para [0126], "FIG. 9 shows a functional configuration of an electricity procurement plan producing unit 1004 as a second embodiment of the present invention, which can be employed in the power trading risk management system of the first embodiment. FIG. 10A and FIG. 10B is a flowchart of a process carried out by the electricity procurement plan producing unit 1004. Here, description will be made on functions for producing an electricity procurement plan by combining electricity to be generated by owned power generators and electricity to be procured from a market, comprehensively managing the plan as a portfolio while comparing the plan with demand data, and thereby maximizing a profit while maintaining a risk of a profit raised by sale of electricity for a certain period within a tolerance."): incorporating a plurality of inputs relating to a plurality of parameters of the plan to be maximized, the plurality of inputs being automatically retrieved from a database (see para [0103], " FIG. 6 shows a functional configuration of a power trading risk management system according to a first embodiment of the present invention. In this power trading risk management and comprising long-term and instantaneous properties of generating units (see para [0049], "One aspect of the present invention is a power trading risk management system, in which electricity obtained from a power plant and electricity procured from a power trading market are deemed as financial assets with fixed maturities and dividend periods, while electricity demands based on various contracts are deemed as financial liabilities with fixed maturities and dividend periods in consideration of contracted amounts of electric energy, contract periods, contract conditions, and the like, whereby these assets are comprehensively managed as an electricity portfolio considering the maturities and the dividend periods." and see para [0106], " On the contrary, when the electricity price fluctuates with time along with the liberalization of power market, it is not appropriate to decide the power generators to be operated merely depending on the power generation costs. In other words, it is necessary to consider risk factors. As rates of return vary among the power generators and price volatility risks are also forecasted and instantaneous properties of the energy market and transmission system (Fig. 7C and Para. 0112: “it is possible to properly maintain the portfolio in response to the fluctuation of the electricity price (to maximize an expected return in response to risk tolerance) by means of appropriately combining short-term contracts and long-term contracts, or high-risk contracts and low-risk contracts. The power generation-procurement plan curve 1030 in FIG. 7C conceptually illustrates this approach” where electricity price interpreted as property of the energy market and transmission system; long and short-term contracts necessarily including the aspect of the price of electricity interpreted as forecasted and instantaneous properties of the energy market and transmission system), and regulatory requirements (see para [0136], “When the electricity portfolio includes power generation facilities suchas a thermal power plant designed to emit greenhouse gases, and when emission rights for the gases are being traded in a market, the profit may be further optimized by 
incorporating one or more constraints to limit the profit-maximizing plan based on said plurality of inputs (see para [0052]-[0053], "the power trading risk management system can further include: an estimation of future electricity demand unit for estimating fluctuations of future electricity demand according to past electricity demand fluctuations; and an estimation of electricity price fluctuation unit for estimating future electricity price fluctuations according to the past electricity demands, past price fluctuations and a relationship between electricity demand and price in a predetermined period as well as the estimated fluctuations of future electricity demand; and in the system, it is possible to configure that the portfolio producing unit includes a price of an emission right for carbon dioxide in the portfolio; and the best portfolio proposing unit judges the best portfolio which can maximize the profit while maintaining the risk in the profit of electricity sale in a certain period within the tolerance among the reorganized portfolios which are including the price of the emission right of carbon dioxide. According to this aspect, the power trading risk management system can further include: an estimation of future electricity demand unit for estimating fluctuations of future electricity demand according to past electricity demand fluctuations; and in the system, it is possible to configure that the portfolio producing unit includes a financial product related to a weather in a corresponding region in the portfolio; and the best portfolio 
testing all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program (see para [0058], " a portfolio reorganizing unit for reorganizing the portfolio by adjusting the proportion of the electricity to be generated by owned power plants and electricity to be procured from the market to maximize a profit while maintaining the risk amount within a tolerance; and an outputting means for deciding the proportion of the electricity to be procured from the market which can maximize the profit while maintaining the risk amount within the tolerance as an optimum combination and outputting the optimum combination as a power generation plan." where reorganization and adjustment is interpreted as testing given broadest reasonable interpretation); 
selecting one of the one or more profit-maximizing plans (see para [0058], "an outputting means for deciding the proportion of the electricity to be procured from the market which can maximize the profit while maintaining the risk amount within the tolerance as an optimum combination and outputting the optimum combination as a power generation plan."); and 
rerunning plan identification periodically based on the passage of a predetermined amount of time (see para [0133], " A position review unit 111 reviews portfolio risks 110A, positions 110B and current ALM data 100C everyday (Step S111) and 
Murakami, however, does not specifically disclose including one or more non-profit maximizing plans for non-cost-based considerations.  In analogous art, Lof discloses the following limitations:
including one or more non-profit-maximizing plans for non-cost-based considerations (see para [0059], "A specific feature of the invention is a system for risk handling and assuring partners in a power production system that the contracted power will in fact be delivered on schedule and in the appropriate quantity despite the fact that the output from the renewable power production facility is subject to meteorologically-induced variations, and meteorological forecast's have an inherent range of error." where power delivered as a function of schedule and quantity condition upon meteorological conditions rather than strictly cost teaches power delivery as a nonprofit plan with non-cost-based considerations); 
determining an amount of additional generation above currently considered plans, developing a list of generation units capable of contributing to said additional generation (see para [0132], "In the general bilateral options market embodiment (FIG. 19), a WF buys just one option from a Hydro. The option gives the buyer the 
Murakami and Lof constitute analogous art as two prior art references dedicated to the same field of endeavor: energy market energy trading practices and risk mitigation [see Murakami, Abstract; Lof, Abstract]. See MPEP § 2141.01(a). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AlA), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof with the motivation to consider “risks due to meteorological influence for all systems, such as renewable power production facilities, that have a final product or service that is influenced by meteorological variation and meteorological prediction error" [Ref. Lof Para. 0003] in order to “address... the risks of failing to reliably deliver power as schedule or predicted at predetermined production levels [to allow] renewable power production facilities [to] find more significant penetration in the power generation and delivery market” [/d., Para. 0059], and thereby enabling “renewable energy power production facilities” to function as a “premier power” 

	Claims 2 and 20:
	Further, Murakami discloses the following limitations:
wherein said profit-maximizing plan comprises a plan to maximize the profit of energy generation (see para [0050]-[0058], showing purpose is to maximize profits for the plan)

Claims 3 and 21:
Further, Murakami discloses the following limitations:
wherein said profit-maximizing plan is determined by minimizing plan costs (see para [0046], "When the electricity price is constant as in the past, minimization of the power generation costs is equal to maximization of the profit." ).

Claims 5 and 23:
Further, Murakami discloses the following limitations:
wherein said properties of the energy market and transmission system comprise available transmission open for trade on public trading sources (see para [0153], "The financial Boltzmann model is an expansion model of a diffusion model, which can evaluate a derivative security price relevant not only to the normal distribution but also to a price distribution of a wider range." disclosed in equation 18 which necessariliy includes elements from equations 19-21, the variables of equation 21 

Claims 7-8, 24-25:
Murakami does not specifically disclose wherein said inclusion of non-profit- maximizing plans is based on a predetermined percentage threshold.  In analogous art, Lof discloses the following limitations:
wherein said inclusion of non-profit- maximizing plans is based on a predetermined percentage threshold (see para [0093], "FIG. 8 is a probability density function diagram, showing how certain power outputs from renewable facilities, as forecast according to meteorological data, known to include errors, and how different probability levels within the probability density function, may be used as triggering mechanisms for triggering certain actions taken by actors in the power market;" and Fig 8)
wherein said one or more profit-maximizing plans eliminates at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules (see para [0059], "A specific feature of the invention is a system for risk handling and assuring partners in a power production system that the contracted power will in fact be delivered on schedule and in the appropriate quantity despite the fact that the output from the renewable power production facility is subject to meteorologically-induced variations, and meteorological 
At the time of the invention it would have been obvious for one of ordinary skill in the art to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric power supply contingent upon the inherent risks of renewable energy sources, as quantified by thresholds, as taught by Lof with the motivation to enable “an expected value of the production level and price [to] be determined directly from a combination of the probability density function obtained from the ensemble forecast and the power output capabilities of the particular renewable site” [Ref. Lof, Para. 0217], thereby enabling the follow on consideration of “whether at least one of the expected value of power production (E(P)), expected price (E($) ), or standard deviation (or variance) is above a predetermined threshold” resulting in an option where either (1) “the excess power may be sold (or kept on account) with a VES [virtual energy storage]” or (2) wherein “it would behoove the investor or wind power producer, to ensure that a backup delivery option is contracted, possibly from a VES” [Id.] to ensure renewable energy is remains as Id., Para. 0060].

	Claims 9-10, 12, 27-28, 30:
Further, Murakami discloses the following limitations:
wherein said method includes functionality to customize said inputs (see para [0057], " According to this aspect, in the power trading risk management system, it is possible to configure that the risk evaluating unit uses a probability distribution different from a normal distribution that is calculated from a financial Boltzmann model as a distribution of the rate of return attributable to a power trading upon risk evaluation of the portfolio" where use of a different probability distribution interpreted as a customization and risk interpreted as an input for which the distribution is employed)
wherein said method includes functionality to relax said constraints (see para [0162]-[0163], "In the above-described results, a method of selecting the parameters To, co, and go has not been specified in the calculation of the financial Boltzmann model. For example, a conceivable method is to select the parameters similarly to fitting to the market data. Alternatively, it is also possible to select T.sub.0, c.sub.0, and g.sub.0 similarly to a method practiced in the financial and securities field. FIGS. 21A and 21B show relations between the logarithmic daily rates of return and the demand, or a traded volume, in terms of the CalPX electricity prices and the stock prices of Company A. Despite ambiguity, it is still possible to observe similar relations from these graphs such that the demand or the traded 
wherein said method is rerun at the occurrence of a predetermined event (Ref. Fig. 10A: “Is risk value less than the tolerance?” (item S107) and “Is profit max?” (item S107-1); resulting ina “No” determination returns method to step of “Reorganization of the portfolio” (item $108) and the following “Production of a portfolio” (item S102) to flow through process gain. Decisions regarding risk value and maximum profit interpreted as events, a “no” response to which reruns the process)

Claims 14-18, 32-36:
Murakami does not specif8ically disclose wherein said list of generation units capable of contributing to said additional generation comprises only generation units capable of producing additional generation in predetermined amounts.  In analogous art, Lof discloses the following limitations:
wherein said list of generation units capable of contributing to said additional generation comprises only generation units capable of producing additional generation in predetermined amounts (see para [0128]-[0129], " In the general PX options market embodiment (FIG. 18), the WFs have the full responsibility of ensuring that the variation in power production is compensated for by power 
wherein said list of generating units capable of contributing to said additional generation comprises only generating units capable of generating energy above a predetermined profit margin (see para [0241], "The actor may now choose to trade a volume that is in the range from below to above the sum of predicted available renewable production, in FIG. 12 represented by W.sub.1, and purchased VES-options. If the actor chooses a trading volume larger than the sum a trading risk is present since the actor may fail to deliver the full trading volume. A level below the sum of W.sub.1 and purchased VES-options provides a trading margin that the actor may use as a marketing argument. By having a policy to always trade such that a certain trading margin is present the actor may claim to be a more reliable producer. This trading margin may for example be used to cope with uncertainties of transmission capacity, in FIG. 12 denoted .sigma..sub.Tkap(P.sub.r). P.sub.r 
wherein said method includes reporting the price at which each generation unit must sell additional generation to be profitable (see para [0051], "Valuation of risk describes how market movements have affected the value of an asset or a contract (i.e., The Portfolio). Comparing the market price of the asset or contract to the purchase or sales price does this. The result is the current profit or loss of the asset or contract if sold today." and see para [0141]-[0142], "The amount of options and the highest acceptable price will then be calculated automatically (2015). The risk willingness will influence to what level of unbalance that options will be bought to cover the risks. A risk averse WF would probably buy options to cover the effects of all possible production levels, and a more risk seeking WP would probably not buy options that cover more than a certain degree of all possible production levels but not all. By keeping some of the risk, the total option costs can be lowered. It is therefore a balance between the cost of options that cover the very last part of the risk and the possible cost of production unbalance that could occur if not all of the possible production uncertainty is covered with options. This automatic process of determining the amount of options and the highest acceptable price for them, results in bidding information that is submitted to the PX options market. The bidding information from (2015) is matched with the current asks for options for the time period on the PX options market (2017). If there are asks with acceptable prices, 
wherein said prices reflect a predetermined minimum profit margin (see para [0177]-[0179], "The risks for the Hydro producer will be reflected in the wanted price of the option, and can be calculated as follows: Issuing call options: (Difference between the price if no extra energy was produced in the production unit this hour--actual spot price received)+(cost if this would lead to spill of water in the future)=Minimum price of option (a threshold); and  Issuing put options: (Difference between the expected price received in the future on power not produced now (purchased now) and the current spot price)+(cost if this would lead to spill of water in the future)=Minimum price of option (a threshold).")
wherein said method includes reporting the price at or below which purchasing energy would be more economical than generating said additional generation at each generation unit  (see para [0175], " Risks for a wind farm (WF) include cost increases when production is higher or lower than previously committed volume. The risk can be illustrated with a pdf describing EV of production and the possible distribution of production as FIG. 16. Risk is calculated as the increased cost (penalty or repurchase costs) as a function of changes in production during the time period compared to earlier committed production (100). Risk and an expected volume profile (101) can be combined in a diagram showing the probability of a cost occurring (102). The company will then decide on the wanted remaining risk: "The risk of a cost over x $ for the period should be lower than 5%", which is 
Murakami and Lof constitute analogous art per Claim 1. It would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AlA), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof for the same reasons here as articulated in response to Claim 1 because the same additional units for power supply are recited and combined here as there.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624